Citation Nr: 0943976	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  00-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to 
August 1976.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Nashville, Tennessee that denied the benefit sought 
on appeal.  

The issue on appeal was previously denied by the Board in a 
May 2003 decision.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2006, The Court issued an order vacating the Board's 
decision and remanding the matter to the Board for further 
action.  The case was then appealed to the United States 
Court of Appeals for the Federal Circuit.  In March 2008 the 
Federal Circuit issued and order summarily affirming the 
decision issued by the Court of Appeals for Veterans Claims.  
The matter was returned to the Board, and in October 2008 the 
Board remanded the case for further development.  That 
development having been completed, the claim has once again 
been returned to the Board and is ready for appellate 
disposition.

The Board notes that the issue on appeal has previously been 
characterized to include only posttraumatic stress disorder.  
However, the Court of Appeals for Veterans Claims has 
recently held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the 
claim on appeal has been recharacterized as above. 

The Board also notes that in the October 2008 remand, the 
issues of entitlement to service connection for residuals of 
a neck injury and for headaches were referred to the RO for 
appropriate action.  It does not appear that any action has 
been taken on these claims.  The claims are referred again to 
the RO for all necessary development.  
Also in the October 2008 remand, the issues of entitlement to 
service connection for depression and anxiety as secondary to 
the claimed neck disability were referred to the RO and no 
action was taken on these claims.  The Board is cognizant 
that the neck claim has not yet been adjudicated so as to 
allow consideration of whether the Veteran's depression may 
be secondary to it.  However, the Board finds no prejudice to 
the Veteran in proceeding with the adjudication of the 
depression claim below because if the RO finds that service 
connection is warranted for the neck disability, the 
depression claim may then be reopened and readjudicated on 
that basis.  The Board may not remand the depression claim 
currently on appeal for the adjudication of a referred issue 
because the Board does not have jurisdiction over the 
referred issue.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD

2.  The Veteran's current depression was not incurred in or 
aggravated by active military service, did not manifest 
within one year of service separation, and has not been 
causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
condition, to include PTSD, have not been met.  38 U.S.C.A. 
§§ 1131, 1154, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a psychiatric 
condition, to include PTSD.  At the outset the Board notes 
that certain chronic diseases, including psychoses, may be 
presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  However, there is no documentation 
of any psychiatric symptoms in the claims file from within 
one year of the Veteran's service separation.  As such, the 
presumption for service connection for chronic diseases does 
not apply.  

In addition, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Here however, the Veteran does not 
contend that he has suffered from the same psychiatric 
disorder since service, nor does the evidence suggest such a 
possibility.  His service treatment records are silent for 
any psychiatric problems.  No "chronic" disease was present 
in service and none of the medical evidence relates anything 
in the Veteran's service treatment records to his present 
condition.  Further, the earliest medical evidence of record 
is dated from 2001, twenty-five years from the Veteran's 
discharge.  This does not support a continuity of 
symptomatology.  As such, no further discussion of this 
theory of service connection is required.  

	PTSD
The Veteran asserts that he has PTSD as the result of several 
incidents from service.  These incidents are best described 
by the Veteran in his October 2002 hearing testimony before 
the RO.  At the hearing the Veteran testified that he was 
kicked down stairs while wearing full gear by his drill 
sergeant.  He also alleged that his drill sergeant removed 
his gas mask during gas chamber training.  He further 
testified that while going through a chimney during training 
he told his drill sergeant that he was afraid of heights and 
requested to complete the drill when he had the nerve to 
complete the task, and that the drill sergeant denied his 
request.  The Veteran further stated that he fell in the 
chimney during completion of the drill.
VA regulations provide that if PTSD is based on an in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Evidence of behavioral 
changes following the claimed assault is one type of relevant 
evidence that may constitute credible evidence of the 
stressor and such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause, or unexplained economic or social 
behavior changes.  Under 38 C.F.R. § 3.304(f)(3), VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  Service 
connection may be granted for a disability resulting from a 
disease or injury that was incurred in or aggravated while 
performing active duty for training, or from an injury 
incurred in or aggravated while performing inactive duty for 
training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a), 3.6(c)(1) 
(2009).  

Here, the medical evidence does not show the Veteran has a 
current diagnosis of PTSD.  While the record clearly shows 
the Veteran does receive psychiatric treatment, a diagnosis 
of PTSD has never been rendered.  

The Veteran was first afforded a VA examination in November 
2002.  The Veteran was diagnosed with mild depressive 
disorder of the neurotic type.  The physician found, 
"patient is not considered to be suffering from PTSD or 
psychotic disorder. There is no identified stressor except 
his report of being pushed down and humiliated and ill-
treated by his superior sergeants during his Army service."  
In the Board's May 2003 decision, service connection for PTSD 
was denied based on the absence of a current diagnosis of 
PTSD.

In July 2006, the Court of Appeals for Veterans Claims 
vacated the Board's May 2003 denial due to the fact that the 
Veteran had not been afforded the requisite notice under 38 
C.F.R. § 3.304(f)(3) and had not been notified of the various 
ways in which he could corroborate his stressor.  The Court 
stated it could not conclude that the November 2002 
examiner's opinion was "unaffected by the lack of 
corroborating evidence of a verified stressor, which may have 
been remedied if VA had provided the proper notice in 
accordance with § 3.304(f)(3).

In response, in October 2008 the Board remanded the matter, 
in part, to afford the Veteran the requisite notice under § 
3.304(f)(3).  In a January 2009 letter, the Veteran was fully 
apprised of the evidence with which he could corroborate his 
stressor.  He was notified that credible supporting evidence 
of a stressor related to personal assault may include, (1) 
evidence from sources other than service treatment records, 
and (2) evidence of behavior changes.  The Veteran was 
further notified that evidence of behavior changes following 
an assault could include, but is not limited to, a request 
for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause, or unexplained economic or social 
behavior changes.  The Veteran provided no corroborating 
evidence in response to the January 2009 letter.  

Additionally, in the October 2008 remand the Board ordered 
the RO to obtain a VA opinion.  The Board requested a VA 
psychiatrist to opine on whether it is at least as likely as 
not (50 percent probability) that the Veteran's behaviors in 
service, including disciplinary problems, are consistent with 
his claimed in-service personal assault and indicate that a 
personal assault occurred.

In February 2009 the requested opinion was obtained.  The 
psychiatrist found, "the disciplinary problems that he 
manifested during his time in the service, mainly 
oppositional tendencies, 'not working or following 
instructions, constantly absent from classes,' is more 
indicative of a pattern of maladaptive behavior that is of 
long duration. It is less likely as not (less than 50/50 
probability) that his disciplinary problem is caused by 
alleged in service personal stressor."

In addition, the Board's review of the entire claims file 
reveals no diagnosis of PTSD.  Rather, consistent with the 
November 2002 VA examiner's findings, the Veteran has 
received diagnoses of depression.  VA treatment records from 
February 2002 document diagnoses of depression and anxiety.  
In a VA treatment record of March 2002 the Veteran was also 
diagnosed with depression.  There is absolutely no evidence 
to the contrary of this in the claims file.  A diagnosis of 
PTSD is absent from all of the evidence. 

Given the lack of any diagnosis of PTSD, the Board cannot 
find the Veteran meets the first requirement of service 
connection for this condition.  Where the medical evidence 
establishes that a Veteran does not currently have a disorder 
for which service connection is sought, service connection 
for that disorder is not authorized under the statues 
governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  The Veteran has been fully apprised of the 
corroborating evidence available for this claim and has 
failed to submit any such evidence.  Further, the February 
2009 examining psychiatrist was unable to attribute the 
Veteran's in-service disciplinary problems to his stressor as 
alleged.  Unlike the situation at the time of the Board's May 
2003 denial as noted by the Court, here, the Board can 
confidently conclude that the February 2009 examiner's 
opinion was unaffected by the lack of corroborating evidence 
of a verified stressor, as VA has provided the proper notice 
in accordance with § 3.304(f)(3) and the Veteran was given a 
full opportunity to submit anything that might verify his 
stressors.

For all of these reasons, the Veteran's claim must be denied.  
In reaching this decision the Board considered the Veteran's 
arguments in support of his assertion that he has PTSD 
related to service.  However, as a lay person, he is not 
competent to offer medical opinions, and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  These arguments do not 
provide a factual predicate upon which compensation may be 
granted.

For all of these reasons, the Veteran's claim for service 
connection for PTSD is denied.

	Depression
As described in the Introduction section above, the Court of 
Appeals for Veterans Claims has recently held that the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Here, a diagnosis of depression is 
clearly raised by the evidence of record and as such, the 
Board will review the record to determine whether service 
connection may be warranted for this condition.
  
Service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. 

 The claim must fail because although the record contains 
diagnoses of depression, documented, for example, by the 
November 2002 VA examiner, there is no evidence of  in-
service incurrence or of a positive nexus.  The Veteran's 
service treatment records are silent for any documentation of 
depression.  His separation examination from August 1976 
revealed no psychiatric abnormalities.  While the Veteran has 
submitted lay evidence from both his mother and sister dated 
from June 2001 describing the distress they witnessed while 
the Veteran was in service and his post-service state of 
functioning, the Board finds this evidence is outweighed by 
that of the examining psychiatrists of record.  The November 
2002 examiner found, "[t]he depression is considered to be 
an acquired emotional state, but it is not possible to 
connect this to any disorders or stressors developed during 
service."  The February 2009 psychiatrist similarly found, 

I concur with [the November 2002 
examiner's] opinion that it is not 
possible to make the connection of [the 
Veteran's] depression in later years to 
the alleged personal assault in the 
service 25 yrs. previously.  Vet had a 
mental status exam on 8-17-76 which 
revealed no evidence of mood disturbance. 
The record further indicates that there 
was no significant impairment in his 
overall occupational & social functioning 
over the years. He worked in different 
places for extended periods of time. 
There was 'slight impairment' in getting 
along with his superiors. When he was 
admitted to Erlanger Hospital for left 
sided weakness, it was noted by the 
attending physician at the time that he 
was 'depressed and anxious over job 
related stress & financial difficulties.' 
He was treated with Depakote 250 mg. bid 
for the migraine & Zoloft 50 mg. qd with 
favorable results. 

In addition to his mother and sister's statements, the 
Veteran contends he has a psychiatric condition related to 
service.  However, the Board finds the VA examiner's opinions 
more probative than the lay evidence of record because as lay 
persons, the Veteran and his family members are not competent 
to offer medical opinions, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  These arguments do not 
provide a factual predicate upon which compensation may be 
granted.  Further, the Board is particularly persuaded by the 
February 2009 psychiatrist's rationale for her conclusion 
that a connection cannot be made between the Veteran's 
current depression and service, based on his 1976 separation 
examination and the Veteran's subsequent occupational history 
and medical records.  

For all of these reasons, service connection must be denied 
for the Veteran's depression.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
June 2001 and January 2009 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of January 2009 further 
provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He has had a personal hearing before the 
RO and was afforded the opportunity for one before the Board.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  
Indeed, in January 2009 the Veteran indicated he has no 
additional evidence to submit.  As previously discussed, a VA 
medical opinion has been deemed unnecessary in this case.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a psychiatric condition, to include 
posttraumatic stress disorder, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


